             Case 1:20-cv-00104-SWS Document 1 Filed 06/16/20 Page 1 of 8

                                                                                     FILED

BRUCKNER BURCH PLLC
David I. Moulton, pro hac vice forthcoming
Richard (Rex) Burch, pro hac vice forthcoming
8 Greenway Plaza #1500
                                                                                  2:06 pm, 6/16/20
Houston, Texas 77046
Telephone: (713) 877-8788                                                      Margaret Botkins
                                                                                Clerk of Court
FITAPELLI & SCHAFFER, LLP
Joseph A. Fitapelli, pro hac vice forthcoming
Frank J. Mazzaferro, pro hac vice forthcoming
28 Liberty Street, 30th Floor
New York, NY 10005
Telephone: (212) 300-0375

LUJAN LAW OFFICE
Dustin T. Lujan WSB # 7-5574
1603 Capitol Ave. Suite 310, #A559
Cheyenne, WY 82001
Telephone: (970) 999-4225

                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF WYOMING
                                   CHEYENNE DIVISION

        KENNY SHAW, individually and on behalf of             No:     20-CV-104-SWS
        all others similarly situated;

                                 Plaintiff,
                                                               COLLECTIVE ACTION
                -against-                                         COMPLAINT

        BAR S SERVICES INC.,

                                 Defendant.

        Kenny Shaw (“Plaintiff” or “Shaw”), individually and on behalf of all others similarly

situated, as class representative, upon personal knowledge as to himself, and upon information and

belief as to other matters, alleges as follows:

                                    NATURE OF THE ACTION

        1.      This lawsuit seeks to recover overtime compensation for Plaintiff and his similarly

situated co-workers – load operators, truck operators and other similarly situated laborers



                                                  1
               Case 1:20-cv-00104-SWS Document 1 Filed 06/16/20 Page 2 of 8



(collectively “Non-Exempt Laborers”) – who work or have worked for Bar S Services Inc.

(hereinafter, “Defendant” or “BAR S”), throughout the United States.

          2.       BAR S is a full service company for commercial/industrial, oil and gas needs 1

specializing in erecting and dismantling oil rigs, supporting the oil and gas industry in northeastern

Colorado and Wyoming.2

          3.       BAR S pays its Non-Exempt Laborers partly on an hourly basis, and then also pays

them additional wages for that week’s work on the same or separate paycheck. These additional

wages are subject to applicable payroll taxes and are included in Non-Exempt Laborers’ year end

wage amounts on the pay stubs.

          4.       Despite being non-exempt employees, BAR S has failed to properly pay Non-

Exempt Laborers overtime compensation at 1.5 times their regular rate of pay. Specifically, BAR S

did not factor in all compensation it paid Non-Exempt Laborers when calculating the regular rate of

pay for purposes of calculating and paying overtime. As a result, BAR S has significantly underpaid

Non-Exempt Laborers for overtime hours worked.

          5.       Plaintiff brings this action on behalf of himself and all other similarly situated Non-

Exempt Laborers who elect to opt in to this action pursuant to the Fair Labor Standards Act, 29

U.S.C. §§ 201 et seq. (“FLSA”), and specifically, the collective action provision of 29 U.S.C. § 216(b).

                                     JURISDICTION AND VENUE

          6.       This Court has original jurisdiction under 29 U.S.C. § 216(b), 28 U.S.C. §§ 1331(a),

1332(a), and/or pursuant to 28 U.S.C. § 1367.

          7.       The proposed collective action includes a total number of plaintiffs in excess of 100.

1
    Bar S Services Inc., http://barsinc.net/ (last visited May 12, 2020).
2
  Jacy Marmaduke, Regulators unsure of fracking truck contents after spill,
https://www.coloradoan.com/story/news/2018/08/07/questions-persist-poudre-canyon-fracking-
truck-spill/924299002/ (last visited May 12, 2020).
                                                        2
             Case 1:20-cv-00104-SWS Document 1 Filed 06/16/20 Page 3 of 8



        8.      Venue is proper in the Cheyenne Division of the District of Wyoming because

Defendant resides in this District.

                                           THE PARTIES
Plaintiff

        Kenny Shaw

        9.      Shaw is an adult individual who is a current resident of the State of Wyoming.

        10.     Shaw was employed by BAR S as a labor hand from approximately October 2018

through March 23, 2020.

        11.     At all relevant times, Shaw was an “employee” of BAR S as defined by the FLSA.

        12.     At all relevant times, BAR S was Shaw’s “employer” as defined in the FLSA.

        13.     A written consent form for Shaw is being filed with this Collective Action

Complaint.

Defendant

        BAR S Services, Inc.

        14.     Bar S Services, Inc. is a domestic for-profit corporation organized and existing under

the laws of Wyoming.

        15.     Bar S Services, Inc.’s principal executive office and corporate headquarters are

located at 3330 I-80 Service Road, Cheyenne, Wyoming 82009.

        16.     At all relevant times, Bar S Services, Inc.’s has maintained control, oversight, and

direction over Plaintiff and similarly situated employees, including, but not limited to, hiring, firing,

disciplining, timekeeping, payroll, and other employment practices.

        17.     Bar S Services, Inc.’s applies the same employment policies, practices, and

procedures to all Non-Exempt Laborers Workers at their locations throughout the United States.

        18.     At all times relevant, Bar S Services, Inc.’s has had an annual gross volume of sales in


                                                   3
          Case 1:20-cv-00104-SWS Document 1 Filed 06/16/20 Page 4 of 8



excess of $500,000.00.

                                               FACTS
       19.     Consistent with their policies and patterns or practices as described herein,

Defendant harmed Plaintiff, individually, as follows:

       Kenny Shaw

       20.     Shaw was employed by BAR S as a load operator from approximately October 2018

through March 23, 2020 in Wyoming.

       21.     During the course of his employment, Shaw regularly worked over 40 hours per

week up to approximately 90 hours in a workweek.

       22.     Despite regularly working over 40 hours per week, BAR S did not properly pay Shaw

proper overtime compensation for all hours worked over 40. In this regard, BAR S compensated

Shaw in part on an hourly basis on his paystubs. In addition to this hourly wage, Shaw would also

receive additional wages on the same or separate paystub. This additional compensation was subject

to taxes, included in his year to date wage amounts, and depended upon the hours worked by Shaw.

       23.     BAR S failed to pay Shaw proper overtime compensation because it failed to pay him

1.5 times his regular rate of pay, which should have included all wages received and not just those

labeled as hourly rates of pay. As a result, BAR S significantly underpaid Shaw for overtime hours

worked.

                           COLLECTIVE ACTION ALLEGATIONS

       24.     Plaintiff brings the First Cause of Action, an FLSA claim, on behalf of himself and

all similarly situated persons who work or have worked as Non-Exempt Laborers for BAR S

throughout the United States who elect to opt-in to this action (the “FLSA Collective”).

       25.     Defendant is liable under the FLSA for, inter alia, failing to properly compensate

Plaintiff and the FLSA Collective.


                                                  4
          Case 1:20-cv-00104-SWS Document 1 Filed 06/16/20 Page 5 of 8



       26.     Consistent with Defendant’s policies and patterns or practices, Plaintiff and the

FLSA Collective were not paid the proper premium overtime compensation of 1.5 times their

regular rates of pay for all hours worked beyond 40 per workweek.

       27.     All of the work that Plaintiff and the FLSA Collective have performed has been

assigned by Defendant, and/or Defendant has been aware of all of the work that Plaintiff and the

FLSA Collective have performed.

       28.     As part of their regular business practice, Defendant has intentionally, willfully, and

repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA with respect to

Plaintiff and the FLSA Collective. This policy and pattern or practice includes, but is not limited to,

willfully failing to pay their employees, including Plaintiff and the FLSA Collective, proper premium

overtime wages for all hours worked in excess of 40 hours per workweek.

       29.     Defendant’s unlawful conduct, as described in this Complaint, is pursuant to a

corporate policy or practice of minimizing labor costs by failing to properly pay overtime

compensation to its employees.

       30.     Defendant is aware or should have been aware that federal law required it to pay

Plaintiff and the FLSA Collective overtime premiums for all hours worked in excess of 40 per

workweek.

       31.     There are many similarly situated current and former Non-Exempt Laborers who

have been denied overtime pay in violation of the FLSA who would benefit from the issuance of a

court-supervised notice of this lawsuit and the opportunity to join it. This notice should be sent to

the FLSA Collective pursuant to 29 U.S.C. § 216(b).

       32.     Those similarly situated employees are known to Defendant, are readily identifiable,

and can be located through Defendant’s records.




                                                  5
             Case 1:20-cv-00104-SWS Document 1 Filed 06/16/20 Page 6 of 8



                                 FIRST CAUSE OF ACTION
                          Fair Labor Standards Act – Overtime Wages
                     (Brought on behalf of Plaintiff and the FLSA Collective)

        33.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

        34.     The overtime wage provisions set forth in the FLSA, 29 U.S.C. §§ 201 et seq., and the

supporting federal regulations, apply to Defendant and protect Plaintiff and the members of the

FLSA Collective.

        35.     During this time, Plaintiff and the FLSA Collective regularly worked in excess of 40

hours per week.

        36.     Defendant failed to pay Plaintiff and the FLSA Collective the premium overtime

wages to which they were entitled under the FLSA – at a rate of 1.5 times their regular rates of pay,

which should have included all compensation earned per workweek – for all hours worked beyond

40 per workweek.

        37.     As a result of Defendant’s willful violations of the FLSA, Plaintiff and the FLSA

Collective have suffered damages by being denied overtime compensation in amounts to be

determined at trial, and are entitled to recovery of such amounts, liquidated damages, attorneys’ fees,

costs, and other compensation pursuant to 29 U.S.C. §§ 201 et seq.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually, and on behalf of all other similarly situated persons,

respectfully requests that this Court grant the following relief:

        A.      That, at the earliest possible time, Plaintiff be allowed to give notice of this collective

action, or that the Court issue such notice, to all Non-Exempt Laborers who are presently, or have

at any time during the three years immediately preceding the filing of this suit, up through and

including the date of this Court’s issuance of court-supervised notice, worked for BAR S. Such

                                                    6
             Case 1:20-cv-00104-SWS Document 1 Filed 06/16/20 Page 7 of 8



notice shall inform them that this civil action has been filed, of the nature of the action, and of their

right to join this lawsuit if they believe they were denied proper wages;

        B.      Unpaid overtime wages and an additional and equal amount as liquidated damages

pursuant to the FLSA and the supporting United States Department of Labor Regulations;

        C.      Issuance of a declaratory judgment that the practices complained of in this

Complaint are unlawful under the FLSA, as well as under the relevant state laws.

        D.      Reasonable attorneys’ fees and costs of the action; and

        E.      Such other relief as this Court shall deem just and proper.

                                                        Respectfully submitted,

                                                             __________
                                                        By: _____________________________
                                                               Dustin T. Lujan WSB# 7-5574
                                                               LUJAN LAW OFFICE
                                                               1601 Capitol Ave. Suite 310, #A559
                                                               Cheyenne, WY. 82001
                                                               Telephone: (970) 999-4225
                                                               wyoadvocate@gmail.com

                                                                BRUCKNER BURCH PLLC
                                                                Richard J. (Rex) Burch
                                                                Texas Bar No. 24001807
                                                                David I. Moulton
                                                                Texas Bar No. 24051093
                                                                8 Greenway Plaza, Suite 1500
                                                                Houston, Texas 77046
                                                                Telephone:     (713) 877-8788
                                                                Telecopier:    (713) 877-8065
                                                                rburch@brucknerburch.com
                                                                dmoulton@brucknerburch.com

                                                                FITAPELLI & SCHAFFER, LLP
                                                                Joseph A. Fitapelli, pro hac vice
                                                                forthcoming
                                                                Frank J. Mazzaferro, pro hac vice
                                                                forthcoming
                                                                28 Liberty Street, 30th Floor
                                                                New York, New York 10005
                                                                Telephone: (212) 300-0375
                                                                Attorneys for the Plaintiff and Putative

                                                   7
Case 1:20-cv-00104-SWS Document 1 Filed 06/16/20 Page 8 of 8



                          Collective




                               8
